Citation Nr: 0004264	
Decision Date: 02/17/00    Archive Date: 02/23/00

DOCKET NO.  98-06 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder, to include bronchitis, rhinitis, and chronic 
obstructive pulmonary disease, as due to exposure to Agent 
Orange.

2.  Entitlement to a compensable evaluation for high 
frequency hearing loss, left ear.

3.  Entitlement to an increased evaluation for residuals, 
shell fragment wound, right wrist, with retained foreign 
body, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from July 1968 to March 
1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from September 1996 and February 1998 rating 
decisions of the Jackson, Mississippi, Department of Veterans 
Affairs (VA) Regional Office (RO).  In the September 1996 
rating decision, the RO continued the 10 percent disability 
evaluation for residuals of shell fragment wound, right 
wrist, with retained foreign body and continued the 
noncompensable evaluation for high frequency hearing loss, 
left ear.  In the February 1998 rating decision, the RO 
denied service connection for upper respiratory disorder, to 
include viral bronchitis and rhinitis.

The Board notes that the appellant perfected an appeal as to 
a claim for service connection for post-traumatic stress 
disorder.  In an August 1997 rating decision, the RO granted 
service connection for post-traumatic stress disorder and 
assigned a 30 percent disability evaluation.  The appellant 
did not file a notice of disagreement following the grant of 
service connection for post-traumatic stress disorder, and 
thus the claim is no longer on appeal.  See Grantham v. 
Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (notice of 
disagreement following denial of a particular claim for 
service connection cannot be construed as a notice of 
disagreement following the granting of service connection for 
that claim).

Review of the record reveals that the RO expressly considered 
referral of the case to the Chief Benefits Director or the 
Director, Compensation and Pension Service for the assignment 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
(1999).  This regulation provides that to accord justice in 
an exceptional case where the schedular standards are found 
to be inadequate, the field station is authorized to refer 
the case to the Chief Benefits Director or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.

The United States Court of Appeals for Veterans Claims (the 
Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  The Board has reviewed the record with these 
mandates in mind and finds no basis for further action on 
this question.  VAOPGCPREC. 6-96 (1996).


FINDINGS OF FACT

1.  Competent evidence of a nexus between the diagnoses of 
bronchitis, rhinitis, and chronic obstructive pulmonary 
disease and service or exposure to Agent Orange is not of 
record.  

2.  High frequency hearing loss, left ear, is currently 
manifested by an average pure tone threshold of 46 decibels 
on the left.  Discrimination ability is 80 percent correct on 
the left.  


CONCLUSIONS OF LAW

1.  The claim for service connection for upper respiratory 
disorder, to include bronchitis, rhinitis, and chronic 
obstructive pulmonary disease, is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  High frequency hearing loss, left ear is no more than 
0 percent disabling.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321, 4.7, Part 4, Diagnostic Code 6100 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection

A.  General

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a).  A well-grounded claim 
is a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995) aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table); see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303 (1999); Layno v. Brown, 6 Vet. App. 465 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).  Establishing direct service connection for a 
disability that was not clearly present in service requires 
the existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  Cuevas v. Principi, 
3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141 (1992).  

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a certain listed disability, shall be presumed to have 
been exposed during such service to an herbicide agent (Agent 
Orange), unless there is affirmative evidence to establish 
that the veteran was not exposed to any such agent during 
that service.  38 C.F.R. § 3.307(a)(6)(iii) (1999); McCartt 
v. West, 12 Vet. App. 164, 166 (1999).  Specifically, the 
following diseases shall be service-connected, if the 
requirements of 38 C.F.R. § 3.307(a) are met, even if there 
is no record of such disease during service: chloracne or 
other acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers, and soft-tissue 
sarcomas.  38 U.S.C.A. § 1116 (West 1991); 38 C.F.R. § 
3.309(e) (1999).  All of the presumptive cancers, with the 
exception of respiratory cancers (which have a 30-year 
presumptive period), may be presumed to have been incurred 
during active military service as a result of exposure to 
Agent Orange, if manifest to a degree of 10 percent or more 
at any time subsequent to exposure to Agent Orange during 
active service.  38 C.F.R. § 3.307(a)(6)(ii) (1999).

Service medical records reveal that upon entrance into 
service, clinical evaluation of the appellant's lungs and 
chest was negative.  A chest x-ray taken at that time was 
negative.  Chest x-rays taken in February 1969 and March 1970 
were negative.  Clinical evaluation of the appellant's lungs 
and chest in March 1970 was normal.  In a report of medical 
history completed by the appellant at that time, he stated 
"no" to ever having or having now chronic cough.  

The appellant underwent a VA examination in January 1971.  
Examination of the appellant's respiratory system revealed 
that the chest wall expanded freely and the lungs were 
normal.  A chest x-ray taken at that time revealed normal 
lungs.  X-rays taken of the appellant's chest in June 1973 
revealed normal lungs.  In a 1996 VA outpatient treatment 
report, the VA examiner stated that the appellant's lungs 
were clear to auscultation.  The appellant underwent a VA 
examination in April 1997.  Examination of his lungs revealed 
rhonchi that cleared post coughing.  There were no rales nor 
wheezes.  A chest x-ray taken in November 1997 revealed no 
acute infiltrates.  In a February 1998 VA outpatient 
treatment report, the appellant reported having had a 
cold/cough for three months with intermittent rhinitis 
occasionally with productive sputum.  Examination of the 
appellant's chest revealed course breath sounds without 
wheezing.  The VA examiner entered a diagnosis of probable 
rhinitis.

In a March 1998 private medical record, the appellant 
reported having cold symptoms.  He stated that he was being 
treated at VA for chronic lung problems.  Examination of the 
appellant's respiratory system revealed course breath sounds 
with wheezing occasionally.  The diagnoses were bronchitis 
and chronic lung disease.  In a March 1998 private medical 
record, it was noted that the appellant complained of 
breathing problems "from Agent Orange."  In a separate 1998 
private medical record, the appellant complained of trouble 
breathing at night especially if laying flat.  He reported 
that he had been exposed to Agent Orange and had been 
followed up by VA.  Examination of the appellant's 
respiratory system revealed coarse breath sounds and no 
wheezing.  The final diagnoses were chronic bronchitis and 
chronic obstructive pulmonary disease.  

The appellant had an RO hearing in September 1998.  He 
testified that he was exposed to Agent Orange while he was 
mine sweeping and clearing.  He stated that he had gone into 
the areas that had been sprayed and that he had gotten a rash 
and a burning sensation in his lungs.  The appellant stated 
that this happened six or seven different times while he was 
in Vietnam and that he had gone to a medic.  He stated that 
his problem was a constant cough.  The appellant testified 
that he did not notice any improvement when he got out of 
service and that he had been treated for his coughing within 
one year following his discharge from service at VA and that 
he had been treated for his coughing since that time.  He 
stated that he was given antibiotics for his lungs following 
service but that he was never told what his condition was.  
The appellant stated that he had scarring on his lungs from 
his exposure to Agent Orange and that he currently had 
chronic obstructive pulmonary disease as a result of Agent 
Orange exposure.

After having reviewed the evidence of record, the Board finds 
that the appellant's claim for entitlement to service 
connection for respiratory disorder, to include bronchitis, 
rhinitis, and chronic obstructive pulmonary disease, is not 
well grounded.  See Caluza, supra.  Although service medical 
records are silent for any respiratory disorder, the 
appellant is competent to report that he had a burning 
sensation in his lungs during service.  The appellant was 
examined in January 1971, which was within one year following 
his discharge from service and had normal clinical findings 
as to his lungs.  Chest x-rays taken at that time and in June 
1973 revealed normal lungs.  Examinations in 1996 and April 
1997 revealed normal findings as to the appellant's lungs.  A 
chest x-ray taken in April 1997 revealed no acute 
infiltrates.  The first diagnosis of a respiratory disorder 
was in February 1998.  He was diagnosed with probable 
rhinitis at that time, and in March 1998, the appellant was 
diagnosed with chronic bronchitis and chronic obstructive 
pulmonary disease.  It must be noted that rhinitis, 
bronchitis, and chronic obstructive pulmonary disease, are 
not among the diseases listed in 38 C.F.R. § 3.309(e).  
Therefore, that section is not applicable to the appellant's 
claim, and the diagnoses of rhinitis, bronchitis, and chronic 
obstructive pulmonary disease may not be presumed to be due 
to his exposure to Agent Orange.  See McCartt, 12 Vet. 
App. at 168 (where the veteran has not developed a condition 
enumerated in 38 U.S.C. § 1116(a) or 38 C.F.R. § 3.309(e), 
neither the statutory nor the regulatory presumption will 
satisfy the incurrence element of Caluza).  

Service connection may also be established on a direct 
incurrence basis (under the provisions of 38 C.F.R. § 
3.303(d)) if the evidence shows that rhinitis, bronchitis, 
and/or chronic obstructive pulmonary disease are 
etiologically related to exposure to Agent Orange in service 
or are otherwise related to service, even though the 
disorders are not among those enumerated in 38 C.F.R. § 
3.309(e).  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  However, in this case, there is no evidence that any 
physician or other qualified health care professional has 
attributed the appellant's diagnoses of rhinitis, bronchitis, 
and chronic obstructive pulmonary disease to Agent Orange or 
otherwise to service.  Additionally, no medical professional 
has related any of these diagnoses to the burning sensation 
that the appellant has described he felt while in service.  
See Savage, supra.  Further, there is no competent medical 
evidence showing that such diseases were manifested to a 
compensable degree within one year of his discharge from 
service.  38 U.S.C.A. §§ 1101, 1112.  As stated above, the 
first showing of any respiratory disorder was in 1997, which 
is almost 30 years following the appellant's discharge from 
service.

The Board is aware that the March 1998 private medical record 
indicated that the appellant complained of breathing problems 
"from Agent Orange."  Such statement does not provide a 
nexus to service as it is clearly based upon the appellant's 
report of the etiology of his breathing problems.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (evidence which 
is simply information recorded by a medical examiner, 
unenhanced by any additional medical comment by that 
examiner, does not constitute "competent medical evidence" 
satisfying the Grottveit requirement).

It must be noted that the appellant has denied having 
undergone the VA examination in January 1971, stating that he 
did have problems with his respiratory system.  The Board has 
no reason to believe that the appellant was not the person 
who underwent the examination.  X-rays taken at that time 
revealed a small metallic fragment in the soft tissues of the 
right wrist area.  The appellant has a small metallic 
fragment in the soft tissues of the right wrist area, for 
which he is service connected.  Thus, the Board concludes 
that the appellant was the person that underwent the January 
1971 VA examination.

Although the appellant has alleged that his current diagnoses 
of rhinitis, bronchitis, and chronic obstructive pulmonary 
disease are a result of exposure to Agent Orange, it has not 
been shown that he possesses the requisite knowledge of 
medical principles that would permit him to render an opinion 
regarding matters involving medical diagnoses or medical 
etiology.  See Espiritu, 4 Vet. App. at 494; see also 
Edenfield v. Brown, 8 Vet. App. 384, 390 (1995) (en banc) 
(disallowance of a claim as not well grounded amounts to a 
disallowance of the claim on the merits based on 
insufficiency of evidence).


B.  38 U.S.C.A. § 1154 (West 1991)

The Board is aware that the appellant has a Purple Heart, 
which indicates that he engaged in combat.  The appellant 
stated at his September 1998 hearing that he became in 
contact with Agent Orange while he was mine sweeping and 
clearing.  He was not precise as to whether it happened 
during combat.  Nevertheless, the Board has viewed the 
appellant's testimony in the most broadest form and will 
presume that the appellant meant that this occurred while he 
was engaged in combat.  Therefore, the appellant is entitled 
to the application of 38 U.S.C.A. § 1154 to his claim for 
service connection.

Although there is no presumption of exposure to Agent Orange, 
the Board finds that the appellant has a satisfactory 
framework to establish that he was exposed to Agent Orange 
while in service.  Stated differently, although there is no 
presumption of Agent Orange exposure, the Board will concede 
that the appellant was exposed to Agent Orange.

The appellant has alleged that he had burning coughing 
throughout service once he was exposed to Agent Orange.  The 
appellant is competent to allege that he had chronic coughing 
during service; however, it must be noted that he is not 
competent to state that he had a respiratory disorder such as 
rhinitis, bronchitis, or chronic obstructive pulmonary 
disease.  Even if the Board accepted his allegation of 
chronic cough in service, it finds that the preponderance of 
the evidence is against such finding.  The service medical 
records are silent for treatment of chronic cough.  The 
appellant alleged at his September 1998 RO hearing that he 
was seen six or seven times while in service for chronic 
cough.  There are no service medical records to substantiate 
that allegation.  Additionally, in March 1970, right before 
he was discharged, the appellant specifically denied having a 
chronic cough or ever having had a chronic cough, and 
clinical evaluation of his chest and lungs at that time was 
normal.  When examined within one year following service, the 
appellant did not complain of coughing.  Findings related to 
the appellant's respiratory system were normal at that time.  
The appellant did not report any problems with coughing or 
any other respiratory complaints until 1998.  When seen at a 
VA facility in February 1998, he reported that he had had a 
cough for the last three months.  However, at the September 
1998 RO hearing, the appellant alleged that he had had a 
chronic cough during service and since service.

In reviewing the entire evidence of record, the Board finds 
that the appellant's allegations of chronic cough since his 
service in Vietnam are not credible when compared to the 
objective medical evidence of record.  The appellant's 
service medical records and post service medical records are 
silent for any respiratory complaints until 1998-almost 30 
years following the appellant's discharge from service.  The 
preponderance of the evidence is against the appellant's 
allegations of respiratory symptoms since service.  His 
silence throughout out the record, when otherwise speaking, 
constitutes negative evidence.  Stated differently, the 
provisions of section 1154 may compel the Board to accept as 
fact that the veteran coughed while in combat.  Section 1154 
does not obviate the need for establishing chronicity or 
continuity of symptomatology.  A plain reading of section 
1154 establishes that the "such service" relates to combat 
rather all types service performed by the combat veteran.  
While the absence of records during and immediately following 
combat may be addressed by section 1154, his remaining period 
of service is not so addressed.  Therefore, his allegation of 
chronicity and continuity are not credible and are 
specifically contradicted by the evidence of record.

In conclusion, the appellant's claim is not well grounded 
because he has not brought forth competent evidence of a 
nexus between the diagnoses of rhinitis, bronchitis, and 
chronic obstructive pulmonary disease, and service, to 
include Agent Orange exposure.

C.  General duty

Although the VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to the claim when it 
is determined to be not well grounded, it may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete his application.  This 
obligation depends on the particular facts of the case and 
the extent to which the Secretary has advised the claimant of 
the evidence necessary to be submitted with a VA benefits 
claim.  Robinette, supra.  Here, VA fulfilled its obligation 
under section 5103(a) by issuing a statement of the case in 
October 1996 and February 1998 and supplemental statements of 
the case in August 1997, May 1998, and October 1998.  In this 
respect, the Board is satisfied that the obligation imposed 
by section 5103(a) has been satisfied at both the RO level 
and the appellate level.  See Franzen v. Brown, 9 Vet. App. 
235 (1996) (VA's obligation under sec. 5103(a) to assist 
claimant in filing his claim pertains to relevant evidence 
which may exist or could be obtained).

II.  Increased evaluation

The Board finds that the appellant has submitted evidence 
which is sufficient to justify a belief that his claim for an 
increased evaluation for high frequency hearing loss, left 
ear, is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  
That is, his assertion that his service-connected disability 
has worsened raises a plausible claim.  See Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  The appellant has 
been recently examined and his medical records have been 
obtained.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).  All relevant facts on this issue have been properly 
developed and the duty to assist has been met.  38 U.S.C.A. 
§ 5107(a).

Service connection for high frequency hearing loss, left 
ear, was granted by means of a June 1973 rating decision 
and assigned a noncompensable evaluation.  

The appellant underwent a VA audiological evaluation in 
August 1996.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ




1000
2000
3000
4000
LEFT

5
15
60
55

Speech audiometry revealed speech recognition ability of 98 
percent in the left ear.  The VA examiner stated that the 
test results revealed a moderate to moderately severe high 
frequency hearing loss in the left ear.  

The appellant had an RO hearing in March 1997.  The appellant 
stated that he injured his left ear in service when an 
artillery round landed close to his left side.  He stated 
that it caused his left ear to bleed that that he could not 
hear from his left ear.  The appellant testified that if he 
closed his right ear that he could hear noise but that he 
could not hear anything that anyone was saying.  He stated 
that he needed hearing aids and that VA had approved his 
obtaining hearing aids.

The appellant underwent a VA audiological evaluation in 
April 1997.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ




1000
2000
3000
4000
LEFT

10
30
75
70

Speech audiometry revealed speech recognition ability of 80 
percent in the left ear.  The VA examiner stated that the 
test results revealed a moderate to moderately severe high 
frequency hearing loss in the left ear.  The VA examiner 
stated the following: "It should be noted that word 
recognition scores are decreased relative to degree of pure 
tone threshold sensitivity loss and are poorer than noted on 
Compensation and Pension examination of 8/28/96.  Validity of 
word recognition scores is considered questionable."  The 
diagnosis as to the left ear was mild to moderately severe 
high frequency hearing loss.  The VA examiner stated that 
based on the questionable validity of the word recognition 
scores that he recommended that adjudication be based on the 
pure tone threshold only.

Service-connected disabilities are rated in accordance with a 
schedule of ratings that are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1999).

The Board must note that the regulation which addresses 
evaluations for impairment of auditory acuity, changed 
effective June 1999.  When a regulation changes after a claim 
has been filed but before the appeal process has been 
completed (which would apply here), the version most 
favorable to the claimant will apply.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991); see 38 U.S.C.A. § 5110.  However, 
here, the changes made were not substantive in regard to the 
facts in this case, and thus neither is more favorable to the 
appellant's claim.

Evaluations of defective hearing range from noncompensable to 
100 percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies 
1,000, 2,000, 3,000 and 4,000 cycles per second.  VA 
Regulations - Title 38 Code of Federal Regulations Schedule 
for Rating Disabilities - Transmittal Sheet 23 (October 22, 
1987).  See 52 Fed.Reg. 44117-44122 November 18, 1987, and 
correction 52 Fed.Reg. 40439 December 7, 1987.  To evaluate 
the degree of disability from bilateral service-connected 
defective hearing, the rating schedule establishes eleven 
auditory acuity levels designated from level I for essentially 
normal acuity through level XI for profound deafness.  
38 C.F.R. §§ 4.85 and Part 4, Diagnostic Code 6100 (1999).  If 
impaired hearing is service connected in only one ear, in 
order to determine the percentage evaluation from the table, 
the non-service-connected ear will be assigned a Roman numeral 
of I.  Id.

The Court has noted that the assignment of disability ratings 
for hearing impairment are derived at by a mechanical 
application of the numeric designations assigned after 
audiological evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  

The August 1996 VA audiological evaluation results revealed a 
numeric score of I in the left ear.  The April 1997 VA 
audiological evaluation results revealed a numeric score of 
II in the left ear.  As stated above, when a veteran is 
service connected for hearing loss disability in one ear 
only, the non-service-connected ear is assigned a numeric 
score of I.  Both of the August 1996 and November 1997 
audiological evaluation results revealed high frequency 
hearing loss, left ear, which is productive of a 
noncompensable disability evaluation.  38 C.F.R. Part 4, 
Diagnostic Code 6100 (1999).  The Board is aware that 
following the April 1997 audiological evaluation, the VA 
examiner stated that the appellant's speech recognition score 
was questionably valid.  Even accepting the speech 
recognition score as accurate, a compensable evaluation is 
not shown.  Although the appellant has asserted that his loss 
of hearing in the left ear is worse than the current 
noncompensable evaluation, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim for an increased evaluation for high frequency hearing 
loss, left ear.  The results of the audiological evaluations 
do not warrant an evaluation in excess of 0 percent.  
Therefore, an increased evaluation for high frequency hearing 
loss, left ear, is not warranted.  38 U.S.C.A. § 5107, 
Lendenmann, 3 Vet. App. at 349. 


ORDER

Service connection for respiratory disorder, to include 
rhinitis, bronchitis, and chronic obstructive pulmonary 
disease, is denied.  An increased evaluation for high 
frequency hearing loss, left ear, is denied.


REMAND

The Board finds that the medical evidence as to the 
appellant's claim for an increased evaluation for residuals, 
shell fragment wound, right wrist, with retained foreign body 
needs to be supplemented.  

In an April 1997 VA examination report, the appellant 
reported had had problems in his right arm at one time and 
had undergone electromyography and nerve conduction studies.  
The Board notes that those test results are not associated 
with the claims file.  Additionally, in the examination 
report, the VA examiner stated that the appellant's motor 
deficits and sensor deficits did not conform to a single 
peripheral nerve or nerve root and that the situation could 
be clarified if the appellant had nerve conduction tests of 
his right upper extremity repeated.

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should write the appellant and 
ask him when and where he underwent 
electromyography and nerve conduction 
studies.  The RO should then obtain those 
records and associate them with the 
claims file.  If the appellant identifies 
additional records other than the 
electromyography and nerve conduction 
studies, the RO should obtain those 
records and associate them with the 
claims file.

2.  The RO is to then schedule the 
appellant to undergo nerve conduction 
tests on his right upper extremity.  
Following association of the nerve 
conduction tests with the claims file, 
the RO should have the appellant undergo 
a VA examination.  The VA examiner is 
asked to review the nerve conduction 
tests and address the peripheral nerves 
involved with the appellant's service-
connected residuals, shell fragment 
wound, right wrist, with retained foreign 
body and how it affects the appellant's 
use of his right hand.  Additionally, the 
VA examiner is asked to state whether the 
scar is poorly nourished, with repeated 
ulcerations or tender and painful on 
objective demonstration or which limit 
the function of the body part which they 
affect.  Finally, the VA examiner is 
asked to state what symptoms are related 
to the appellant's service-connected 
residuals, shell fragment wound, right 
wrist, with retained foreign body and 
what symptoms are related to intercurrent 
causes.  The examiner should report the 
findings in a clear, comprehensive, and 
legible manner.

3.  In connection with the above-cited 
development, the RO is advised to ensure 
compliance with examination reporting 
requirements.  Pursuant to 38 C.F.R. 
§ 3.655 (1999), when the claimant without 
good cause fails to report for 
examination in connection with a claim 
for an increased evaluation, the claim 
will be denied.  However, the Secretary 
must show a lack of good cause for 
failing to report.  Further, VA has a 
duty to fully inform the veteran of the 
consequences of the failure to undergo 
the scheduled examination.  Reference is 
made to M21-1, Part IV, paragraph 
28.09(b)(3).  The regional office must 
comply with all notification requirements 
regarding the duty to report and the 
failure to report for examination.  This 
serves as notification of the regulation.

The case should be returned to the Board after compliance 
with all requisite appellate procedures.  The appellant has 
the right to submit additional evidence and argument on the 
matter the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

